Exhibit 10(c)

 

EXECUTION COPY

 

AMENDMENT AGREEMENT dated as of April 22, 2005 (this “Amendment”), in respect of
the CREDIT AGREEMENT (FIVE-YEAR) (the “Credit Agreement”) dated as of April 25,
2003, among ALCOA INC., a Pennsylvania corporation (“Alcoa”), the lenders
parties thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A. as Administrative
Agent (the “Administrative Agent”).

 

Alcoa has requested that the Credit Agreement be amended as set forth herein.

 

In consideration of these premises and the agreements, provisions and covenants
herein contained, the parties hereto hereby agree as follows:

 

SECTION 1. Amendment. Upon the effectiveness of this Amendment as provided in
Section 3 below:

 

(a) Section 1.01 of the Credit Agreement shall be amended by adding the
following definitions in alphabetical order:

 

“Accession Agreement” shall mean an Accession Agreement substantially in the
form of Exhibit E among a Prospective Lender, Alcoa and the Administrative
Agent.

 

“Prospective Lender” shall have the meaning assigned to such term in Section
2.20.

 

“2004 Five-Year Credit Agreement” shall mean the Five-Year Revolving Credit
Agreement dated as of April 23, 2004 (as the same may be amended, modified or
supplemented from time to time), and maturing on April 23, 2009, among Alcoa,
the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent
and J.P. Morgan Securities Inc., as lead arranger and bookrunner.

 

“2005 Five-Year Credit Agreement” shall mean the Five-Year Revolving Credit
Agreement dated as of April 22, 2005 (as the same may be amended, modified or
supplemented from time to time), and maturing on April 22, 2010, among Alcoa,
the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent
and J.P. Morgan Securities Inc., as lead arranger and bookrunner.

 

(b) The definition of “Commitment” in Section 1.01 of the Credit Agreement shall
be amended by (i) adding the words “or in any Assignment and Assumption or
Accession Agreement pursuant to which such Lender first becomes a Lender
hereunder” immediately after the words “Section 2.01” and

 

(ii) adding, immediately prior to the period at the end thereof, the words “or
increased from time to time pursuant to Section 2.20”.



--------------------------------------------------------------------------------

(c) The definition of “Lenders” in Section 1.01 of the Credit Agreement shall be
amended by adding, immediately prior to the period at the end thereof, the words
“or an Accession Agreement”.

 

(d) Section 2.01 of the Credit Agreement shall be amended by (i) adding,
immediately prior to the period at the end of the second sentence thereof, the
words “or in any applicable Assignment and Assumption or Accession Agreement”,
(ii) adding, immediately after the words “Section 2.09” in the third sentence
thereof, the words “, increased pursuant to Section 2.20 and increased,
decreased or terminated pursuant to Section 10.04”.

 

(e) A new Section 2.20 shall be added to the Credit Agreement as set forth in
Exhibit A hereto.

 

(f) Section 3.10(b) of the Credit Agreement shall be amended by deleting the
third sentence appearing therein in its entirety.

 

(g) Section 4.02(b) of the Credit Agreement shall be amended by deleting the
parenthetical therein and substituting in lieu thereof the following
parenthetical: “(other than the representations and warranties set forth in
Sections 3.08, 3.09 and 3.10)”.

 

(h) Section 5.01(a) of the Credit Agreement shall be amended by replacing the
number “120” with the number “90”.

 

(i) Section 5.01(b) of the Credit Agreement shall be amended by replacing the
number “60” with the number “50”.

 

(j) Section 5.01(c) of the Credit Agreement shall be amended by deleting all of
the words before the phrase “a certificate of a Financial Officer” and
substituting in lieu thereof the following words: “no later than the respective
delivery due dates of financial statements under (a) and (b) above,”.

 

(k) Section 5.01 of the Credit Agreement shall be amended by deleting the last
sentence and substituting in lieu thereof the following words:

 

“Information required to be delivered pursuant to this Section 5.01 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which the Lenders have
been granted access (and a

 

2



--------------------------------------------------------------------------------

confirming electronic correspondence is delivered or caused to be delivered by
the Administrative Agent to such addresses as a Lender may designate for this
purpose providing notice of such posting) or shall be available on the website
of the Securities and Exchange Commission at http://www.sec.gov (and a
confirming electronic correspondence is delivered or caused to be delivered by
Alcoa to the Administrative Agent providing notice of such availability);
provided that Alcoa shall deliver paper copies of such information to any Lender
that requests such delivery. Information required to be delivered pursuant to
this Section 5.01 may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent”.

 

(l) Section 5.08 of the Credit Agreement shall be amended in its entirety as
follows:

 

“SECTION 5.08. Default Notices. Each Borrower shall furnish to the
Administrative Agent prompt written notice upon its becoming aware of any Event
of Default or Default, specifying the nature and extent thereof and the
corrective action (if any) proposed to be taken with respect thereto.”

 

(m) Section 6.03 of the Credit Agreement shall be amended in its entirety as
follows:

 

“SECTION 6.03. Financial Undertaking. In the case of Alcoa, permit the aggregate
Indebtedness of Alcoa and its consolidated Subsidiaries, after eliminating
intercompany items, to exceed 150% of Consolidated Net Worth of Alcoa and its
consolidated Subsidiaries.

 

(n) Section 6.04 of the Credit Agreement shall be amended in its entirety as
follows:

 

“SECTION 6.04. Change in Business. In the case of Alcoa, cease, together with
its consolidated Subsidiaries, to be primarily engaged in the production and
sale of aluminum products.”

 

3



--------------------------------------------------------------------------------

(o) Paragraph (c) of Article VII of the Credit Agreement shall be amended in its
entirety as follows:

 

“(c) any representation or warranty made or deemed made by a Borrower under this
Agreement or any statement made by a Borrower in any financial statement,
certificate, report, exhibit or document furnished by or on behalf of such
Borrower in connection with this Agreement shall prove to have been false or
misleading in any material respect as of the time when made and, if such
representation or warranty is able to be corrected, such representation or
warranty is not corrected within 20 days after such Borrower’s knowledge that it
was false or misleading;”

 

(p) Paragraph (d) of Article VII of the Credit Agreement shall be amended by
replacing the words “Section 5.08(a)” with the words “Section 5.08”.

 

(q) Paragraph (e) Article VII shall be amended by deleting the following words:
“10 Business Days, in the case of a default with respect to Section 5.08(b) or
(c), or in any other case a period of”.

 

(r) Paragraph (f) of Article VII shall be amended in its entirety as follows:

 

“(f) any Borrower shall (i) (A) default in the payment of any principal or
interest beyond any period of grace provided with respect thereto, due in
respect of any Indebtedness in a principal amount in excess of $50,000,000, or
(B) fail to observe or perform any other term, covenant, condition or agreement
contained in any agreement or instrument evidencing or governing any
Indebtedness in a principal amount in excess of $50,000,000, if the effect of
any such default or failure referred to in this clause (i) is to cause such
Indebtedness to become due prior to its stated maturity; or (ii) default in the
payment at maturity of any principal in respect of any Indebtedness in a
principal amount in excess of $50,000,000;”

 

(s) Paragraph (m) of Article VII shall be amended by replacing “$50,000,000”
with “$100,000,000” in both places where it appears.

 

(t) Paragraph (n) of Article VII shall be amended by (i) replacing the words
“2001 Five-Year” with the words “2004 Five-Year” and (ii) replacing the words
“2003 364-Day” with the words “2005 Five-Year”.

 

4



--------------------------------------------------------------------------------

(u) A new Exhibit E shall be added to the Credit Agreement as set forth in Annex
I hereto.

 

SECTION 2. Representations and Warranties. Alcoa represents and warrants as of
the Effective Date to the Lenders that:

 

(a) Immediately before and after giving effect to this Amendment, the
representations and warranties set forth in Article III of the Credit Agreement
will be true and correct in all material respects with the same effect as if
made on the Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date.

 

(b) Immediately before and after giving effect to this Amendment, no Event of
Default or Default will have occurred and be continuing.

 

SECTION 3. Conditions to Effectiveness. This Amendment and the obligations of
the Lenders to make Loans under the Credit Agreement as amended hereby shall
become effective on the date (the “Effective Date”) on which each of the
following conditions is satisfied (or waived in accordance with Section 10.08 of
the Credit Agreement):

 

(a) The Administrative Agent shall have received counterparts hereof duly
executed and delivered by Alcoa, the Administrative Agent and the Required
Lenders.

 

(b) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of Alcoa, confirming the accuracy of the representations and
warranties set forth in Section 2.

 

The Administrative Agent shall notify Alcoa and the Lenders of the Effective
Date, and such notice shall be conclusive and binding.

 

SECTION 4. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, or Alcoa under the Credit Agreement, as amended by this
Amendment, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement, as amended by this Amendment, all of which are ratified and affirmed
in all respects and shall continue in full force and effect. This Amendment
shall apply and be effective only with respect to the provisions of the Credit
Agreement specifically referred to herein. After the Effective Date, any
reference to the Credit Agreement shall mean the Credit Agreement as modified
hereby.

 

5



--------------------------------------------------------------------------------

SECTION 5. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy shall be effective
as delivery of a manually executed counterpart of this Amendment.

 

SECTION 7. Expenses. Alcoa agrees to reimburse the Administrative Agent for all
reasonable out-of-pocket expenses incurred by it in connection with this
Amendment, including the reasonable fees, charges and disbursements of Cravath,
Swaine & Moore LLP, counsel for the Administrative Agent.

 

SECTION 8. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ALCOA INC., by  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

JPMORGAN CHASE BANK, N.A.

individually and as Administrative Agent,

by  

 

--------------------------------------------------------------------------------

    Name:     Title:

 

7



--------------------------------------------------------------------------------

SIGNATURE PAGE to the AMENDMENT AGREEMENT dated as of April 22, 2005 (this
“Amendment”), in respect of the CREDIT AGREEMENT (FIVE-YEAR) dated as of April
25, 2003. Lender:  

 

--------------------------------------------------------------------------------

    By:  

 

--------------------------------------------------------------------------------

    Name:         Title:    

 

8



--------------------------------------------------------------------------------

EXHIBIT A

 

SECTION 2.20. Increase in Commitments. (a) Alcoa may from time to time, by
written notice to the Administrative Agent, executed by Alcoa and one or more
financial institutions (any such financial institution referred to in this
Section being called a “Prospective Lender”), which may include any Lender,
cause the Commitments of the Prospective Lenders to be increased (or cause
Commitments to be extended by the Prospective Lenders, as the case may be) in an
amount for each Prospective Lender set forth in such notice; provided, however,
that (i) the amount of any such increase in the Commitments shall be no less
than $25,000,000, (ii) the sum of the aggregate amount of increases in
Commitments under this Section 2.20, the aggregate amount of increases in
commitments under Section 2.20 of the 2004 Five-Year Credit Agreement and the
aggregate amount of increases in commitments under Section 2.20 of the 2005
Five-Year Credit Agreement, in each case during the term of this Agreement,
shall not exceed $500,000,000, (iii) each Prospective Lender, if not already a
Lender hereunder, shall be subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld) and (iv) each Prospective
Lender, if not already a Lender hereunder, shall become a party to this
Agreement by completing and delivering to the Administrative Agent a duly
executed Accession Agreement. Increases in Commitments and new Commitments
created pursuant to this Section shall become effective (A) in the case of
Prospective Lenders already parties hereto, on the date specified in the notice
delivered pursuant to this Section and (B) in the case of Prospective Lenders
not already parties hereunder, on the effective date of the Accession Agreement.
Upon the effectiveness of any Accession Agreement to which any Prospective
Lender is a party, (i) such Prospective Lender shall thereafter be deemed to be
a party to this Agreement and shall be entitled to all rights, benefits and
privileges accorded a Lender hereunder and subject to all obligations of a
Lender hereunder and (ii) Schedule 2.01 shall be deemed to have been amended to
reflect the Commitment of the additional Lender as provided in such Accession
Agreement. Upon the effectiveness of any increase pursuant to this Section in
the Commitment of a Lender already a party hereunder, Schedule 2.01 shall be
deemed to have been amended to reflect the increased Commitment of such Lender.
Notwithstanding the foregoing, no increase in the aggregate Commitments (or in
the Commitment of any Lender) shall become effective under this Section unless
(i) the Administrative Agent shall have received documents consistent with those
delivered under paragraphs (a) and (c) of Section 4.01 as to the corporate power
and authority of Alcoa to borrow hereunder after giving effect to such increase
and (ii) on the date of such increase, the conditions set forth in paragraphs
(b) and (c) of Section 4.02 shall be satisfied (with all references in such
paragraphs to a Borrowing being deemed to be references to such increase) and
the Administrative Agent shall have received a certificate to that effect dated
such date and executed by a Financial Officer of Alcoa. Following any increase
of a Lender’s Commitment or any extension of a new Commitment pursuant to this
paragraph, any Loans outstanding prior to the effectiveness of such increase or
extension shall continue outstanding until the ends of the respective Interest
Periods applicable thereto, and shall then be repaid or refinanced with new
Loans made pursuant to Section 2.01; provided that notwithstanding anything to
the contrary in this Agreement, the conditions to borrowing set forth in Section
4.02 shall not apply to such new Loans to the extent they are in a principal
amount not greater than that of the Loans being refinanced. Notwithstanding
anything to the contrary in this Agreement, no Lender shall be required to be a
Prospective Lender.



--------------------------------------------------------------------------------

Annex I to Amendment Agreement

 

Exhibit E

 

[FORM OF ACCESSION AGREEMENT]

 

ACCESSION AGREEMENT dated as of [•], among [            ] (the “Acceding
Lender”), ALCOA INC., a Pennsylvania corporation (“Alcoa”), and JPMORGAN CHASE
BANK, N.A., as administrative agent (the “Administrative Agent”) for the Lenders
(as defined in the Credit Agreement referred to below).

 

A. Reference is made to the Credit Agreement (Five-Year) dated as of April 25,
2003 (as amended from time to time, the “Credit Agreement”), among Alcoa, the
Lenders and JPMorgan Chase Bank, N.A. (“JPMCB”), as Administrative Agent.

 

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

 

C. Pursuant to Section 2.20(a) of the Credit Agreement, Alcoa has invited the
Acceding Lender, and the Acceding Lender desires, to become a party to the
Credit Agreement and to assume the obligations of a Lender thereunder. The
Acceding Lender is entering into this Agreement in accordance with the
provisions of the Credit Agreement in order to become a Lender thereunder.

 

Accordingly, the Acceding Lender, Alcoa and the Administrative Agent agree as
follows:

 

SECTION 1. Accession to the Credit Agreement. (a) The Acceding Lender, as of the
Effective Date, hereby accedes to the Credit Agreement and shall thereafter have
the rights and obligations of a Lender thereunder with the same force and effect
as if originally named therein as a Lender.

 

(b) The Commitment of the Acceding Lender shall equal the amount set forth
opposite its signature hereto.

 

(c) The amount of the Acceding Lender’s Commitment hereby supplements Schedule
2.01 to the Credit Agreement.

 

SECTION 2. Representations and Warranties, Agreements of Acceding Lender, etc.
The Acceding Lender (a) represents and warrants that it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to become a Lender under the Credit Agreement; (b) confirms that
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.01 of the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision



--------------------------------------------------------------------------------

to enter into this Agreement independently and without reliance upon the
Administrative Agent or any Lender; (c) confirms that it will independently and
without reliance upon the Administrative Agent or any Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (d) agrees that it will perform, in accordance with the terms of the
Credit Agreement, all the obligations that by the terms of the Credit Agreement
are required to be performed by it as a Lender and (e) irrevocably appoints
JPMCB as Administrative Agent under the Credit Agreement. The Acceding Lender
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Credit Agreement, together with such actions and powers as are reasonably
incidental thereto.

 

SECTION 3. Effectiveness. (a) This Agreement shall become effective as of [•]
(the “Effective Date”), subject to the Administrative Agent’s receipt of (i)
counterparts of this Agreement duly executed on behalf of the Acceding Lender
and Alcoa and (ii) the documents required to be delivered by Alcoa under the
penultimate sentence of Section 2.20 of the Credit Agreement.

 

(b) Upon the effectiveness of this Agreement, the Administrative Agent shall
give prompt notice thereof to the Lenders.

 

SECTION 4. Foreign Lenders. If the Acceding Lender is organized under the laws
of a jurisdiction outside the United States, it will provide, following the
Effective Date, the forms specified in Section 2.18(g) of the Credit Agreement,
at the times specified therein, duly completed and executed by the Acceding
Lender.

 

SECTION 5. Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument.

 

SECTION 6. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7. Severability. In case any one or more of the provisions contained in
this Agreement should be held invalid, illegal or unenforceable in any respect,
none of the parties hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Credit Agreement shall not in any way be affected or impaired.
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

2



--------------------------------------------------------------------------------

SECTION 8. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 10.01 of the Credit Agreement. All
communications and notices hereunder to the Acceding Lender shall be given to it
at the address set forth under its signature hereto.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Acceding Lender, Alcoa and the Administrative Agent have
duly executed this Agreement as of the day and year first above written.

 

Commitment   [Acceding Lender], $[                    ]             by  

 

--------------------------------------------------------------------------------

    Name:         Title:         Address:         ALCOA INC.,     by  

--------------------------------------------------------------------------------

    Name:         Title:        

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

    by  

--------------------------------------------------------------------------------

    Name:         Title:    

 

4